Title: From John Adams to Thomas Digges, 14 October 1780
From: Adams, John
To: Digges, Thomas,Church, William Singleton


     
      Sir
      
       Amsterdam
       Octr. 14. 1780
      
     
     Yours of 6 and 10 are received. Upon what Principle is it, that they confine Mr. L. as a Prisoner of State? After So many Precedents as have been set. Sullivan, Sterling, Lee, Lovel, and many others have been exchanged as Prisoners of War.
     Mr. L. was in England when Hostilities commenced, I believe. He came into public, in America after the Declaration of Independence, after the Extinction of all civil Authority under the Crown, and after the Formation of compleat New Governments in every State. To treat a Citizen of a state thus compleatly in Possession of sovereignty de Facto, is very extraordinary. Do they mean to exasperate America and drive them to Retaliation? Are these People governed by Reason at all, or by any Principle, or do they conduct according to any system; or do they deliver themselves up entirely to the Government of their Passions, and their Caprice? I Saw so many Contradictions in the Papers, about Mr. L. that I hoped your first Account was a Mistake, but your Letter of the 10, makes me think the first Account, right.
     Pray inform me constantly, of every Thing relative to him, and let me know if any Thing can be done for him, by Way of France, or any other.
     Cornwallis’s and Tarletons Gasconade serves to Passions, and making them throw off the Mask. I dont believe that his Advantage is half so great, nor the Americans Loss half so much as they represent. Time you know is the Mother of Truth. Audi alteram Partem, and wait the Consequences. Fighting is the Thing—Fighting will do the Business. Defeats, will pave the Way to Victories. Patience! Patience! Il y en a beaucoup, en Amerique.
    